FILED
                             NOT FOR PUBLICATION                             MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS SER-ABOR, a.k.a. Raul Medina                 Nos. 08-74050
Duran,                                                 09-72949

               Petitioner,                        Agency No. A074-364-563

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated petitions for review, Luis Ser-Abor, a native and

citizen of Mexico, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

removal order, and denying his motions to reopen and remand. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to remand or reopen, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005). We deny the petition for review in No. 08-74050, and deny in part and

dismiss in part the petition for review in No. 09-72949.

      The BIA did not abuse its discretion in denying Ser-Abor’s motion to

remand because the motion was not supported by evidence showing prima facie

eligibility for relief. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003). In his

opening brief, Ser-Abor fails to address, and therefore has waived any challenge to,

the agency’s denial of his cancellation of removal application. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      The BIA did not abuse its discretion in denying Ser-Abors’ March 5, 2009,

motion to reopen as untimely where Ser-Abor filed the motion more than ninety

days after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed

to submit new and material evidence of changed country conditions in Mexico that

would excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii).




                                           2                                    09-72949
      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002). If we had jurisdiction to review the

BIA’s decision, we would find no abuse of discretion.

      In No. 08-74050: PETITION FOR DENIED.

    In No. 09-72949: PETITION FOR REVIEW DENIED in part;
DISMISSED in part.




                                         3                                      09-72949